.
1            OFFICE      OF   THE   ATTORNEY     GENERAL   OF   TEXi8
,
                                        AUSTIN




    Honorable T. N. Trlmble, Flret Aseletant
    State Superintendent of Pub110 Instruotion
    Austin, Texas
    Dear Sir:




                We received your 1
    ing our opinion on oertah   q
    letter. We quote fr o a the l                          as fallowsr
                                                       member of our senior

          asmalt   wit
                                                    le~trlal~,etartedon Fhursday,
                                                    y returned a verdiot of
                                                    nt at fire Feue in the
                                                    enoe suepen&eiL


                                    I oonvlotlon prohibit thie boy from
                                    1 anit 00Bpletlng hla WOrk"r

                                    e oonriotion furnieh t&Is rabool board
                                     ounda to expel thie bar from etrhool’l
                       thla boy entitled to have his o~edftstrane
          ferred to another high eohool during the term of his se&-
          tense?n
                   Ilo hare b)m                    amble       to find     ran statute             that         romld,
of  its own foroe, prohibit    the student mentioned above from
ntura1n$   to oohool 8nu oo~lrting hl8 *aPk. In the abronoe
of a rtatute di8qualifylng 8 student from-attendin& roh001 for
the reamn   of being oonriotad    of a orime a8 heretofore mentloseb,
your flrrt  queetlon is anewred In the rugatlve.
                   Arrrttole
                           2780, Vernon'* AMot8t*d                                  Qlril Btatutor, r8ad8,
5.apart,           aa follows
                   a&ld         trurteor             rhall rdojt 8uoh ~108,                       regulations               ad
            by-law         ail thay mar d88m proper; and th8 publio fr80 reh001.r
            of    wah      tnb        8ndemt             dl8triot       8hall br        Unff8r      th8lr OQntrol~
            and    that        ah3    1 hY0              the   eXOlU8LY8         POlWr     to     Iu1108,        and       mV8l’U
            8aia     8OboOl8,              .   .    .”

         lfoh~v8 been 84lvi8edthat the roh001 bi8triott~lved
h8nln ia am inQq8n88nt sohool di8triOt. 7hir bs
Artiole 9980, 8upr8, ir appliorble th8nto.        "B ndapehoat
                                             Temple
BOhoO1 DirtrloO                  8t ti.             V. hOOtOX’,  91 8. w. (aa) 1047 (Wit   PO-
fU886).     Thi8               Wt1018              @VO6  th.  8ohOO1 bB*rb 8h@ POllOr t8 8niOE’Oe
d18Oip’li~.  Bi8hop f. Hourton                                      Ind8p8naent          Behool       ni8triOt,             e0
a. w. (aa) 318; 119 T. 40s.
                    v8    t&m%brt ttrr nil8  Bpplia@bl8 h.X’B i8 lf.11                                            8td8d
in     the       -88      %a$8 OX r8l.
                          of              b888Or  f. Di8trlot brd                                                Of #8hOOl
Dlrtrlat,            116 1. u. 958, vhloh we qUOt8 a8 fol~owr:
                a . . . Thle 88Urt thereforo be148 that th8 8Oh0el
            aUthOFiti88 hAW %hO POWI’ to 8U8p8nd & pUpi    fOF UL
            Off8n88 OOtitted~t8ide      Of 8ObOl  holW8, md BOt                                                       LB
            the px-8881108 of the:.teaohrrwhioh ha8 a dir8ot mnd
            immrdiat8           tondenrg to lnfl.uenor                      th8 oomluat             of oth8r
            pUpi18        Whi.18       iB      the       SOhOOlCOO&         t0    88t     at    MUgbt           th.
            proper di8Oip1ine of the 8OhoO1, t0 %-air th8 aUthOrit
            of the tehoher8, and to bring thea in60 FidiOU18 or OOQ
            t8mt.   8uuohpower ir esaentid to tin pxwerration of
            order, deoenoy, d8QONEi, md good government in th8 publla
            8OhOOl8.'
         Zn anrwr to Four seoond question,  yeu are adviee4 that,
br  remon of the oirwm8tanOe8, the rohool bow6 mar lxp8l h%m
fram 8oh801 if It finds a8 a faet that hi8 pr8eenoe in *ohool
adv8r8elJ lffeOt8 th8 Welfare Of the 8OhOO1 8!I8th8 b8rt fnt8F88t8
of the other rtudrntr.
Son.   T. W. Trlmble,    page 3



         For further authoritiar,     eee Douglae v. Campbell              et al.,
116 3. W. 211; King v. State,     169 5. W. 676, 37 Tex. Jur.              1062;
24 Rawle C. L. 644648,  and 33 A. L. R. 1175.

            In annwcr to your third queetlsn,           we wleh to advise
that we have been unable to fin& any statute               pertatnlng     to
the tranefer      o? oredits   irom one ~ohool to another.            This la
a matter which appems to be governe              by regulations       leeued by
the State Superlntenclent        of Pub110 In8truotlon.         Ae we view the
matter,    the boy ahould not br Uenle& a transorlpt              of hle m-edits,
no aatter     what h1.s conduct might have been.           You are advised,
th8refore,     that the boy in question        is entitled     to have his
oredlts    tranrferred    to another sohosl      In conformity      with regula-
tlons   governing     tNla prooefhre.       However,  we do not paea upon
his right     to attend another       eohool.

                                                   Yours    very   truly

                                             ATTORNM GENERALOF TEXAS
                                                      I n          l.4